Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim is allowable because the prior art fails to teach a a brewing module having a module bottom and a module sidewall coupled to the module bottom, the module sidewall having a module top perimeter, the module bottom being selectively engageable with the cup top perimeter; the module lid being selectively engageable with the module top perimeter and having a drip tube in fluid communication with the module riser tube, the drip tube extending through the module lid to a drip aperture above the pod holder; and a base body, the base body having a base top side selectively receiving the cup base as set forth in claims 1 and 11.
Seelza (2007/0221067 A1) teaches a cup body having a cup base (see Fig. 1) and a cup sidewall 12 extending from the cup base and defining a cup interior (see Fig. 2), the cup sidewall having a cup top perimeter 33, a cup riser tube 34.  However, Seelza fails to teach the above limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        

on with the heating element;